DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 55-72 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/03/2021.
Claim 49 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/03/2021.  Claim 49 is drawn to the species of Fig. 23.  The feature of the heating element extending perpendicular to the axis of the ignition port is mutually exclusive to the arrangement seen in Fig. 26.
Applicant's election with traverse of Species xxiv (Fig. 26) in the reply filed on 02/03/2021 is acknowledged.  The traversal is on the ground(s) that a search and examination of some related species would not present a serious burden.  This is not found persuasive because applicant’s arguments identifies similarities between the species of Fig. 12-15, however none of these species were elected.   Applicant has not presented any arguments as to which species share similarities to Fig. 26 such that they would not present a burden. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 50-52 recites “the lighting portion comprises a combustible element”.   Claim 45, from which these claims depend, does not positively recite a lighting portion.  Rather, the lighting portion is an element of the ignitable article which is recited functionally or as intended use.   For example, seen in Fig. 26, the lighting portion of the ignitable article refers to the end of a cigarette. The claims appear directed to a lighter or igniter.  It is unclear from the claims whether these recitations referencing the ignitable article require the ignitable article as part of the apparatus (such as a kit claim) or if these limitations are merely further define the intended use.  It is unclear whether the ignitable article is a required part of the claimed invention.  
Claims 53 and 54 define features of the ignitable article.   Claim 45, from which these claims depend, does not positively recite an ignitable article.  Rather, the ignitable article is recited functionally or as intended use.   It is unclear from the claims whether these recitations referencing the ignitable article require the ignitable article as part of the apparatus (such as a kit claim) or if these limitations are merely further define the intended use.  It is unclear whether the ignitable article is a required part of the claimed invention.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 45, 50, and 54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buck US4850854.
Regarding claim 45, Buck US4850854 discloses an igniter apparatus, comprising: 
a heat precursor source (Fig. 2, tank 42) having a heat precursor (fuel 54); 
a heat emitting element arranged to receive the heat precursor (burner 18), on demand, from the heat precursor source (valve 44), 
the heat emitting element emitting therefrom heat associated with actuation of the heat precursor, the emitted heat being capable of igniting a lighting portion of an ignitable article (abstract, the device is a cigarette lighter); and 
an ignition receptacle (well 14) having the heat emitting element therein (Fig. 2) and extending therefrom to define an ignition port aligned with the heat emitting element (opening 58), 
the ignition port being arranged to receive the lighting portion of the ignitable article therethrough so as to guide the lighting portion of the ignitable article into operable engagement with the heat emitting element for ignition of the lighting portion of the ignitable article (Fig. 2, cigarette 56).
Regarding claim 50, Buck further discloses the apparatus of Claim 45, wherein the heat precursor comprises an ignitable fuel and the lighting portion comprises a combustible element, and wherein the heat emitting element is arranged to ignite the fuel to produce a flame having the heat associated therewith for igniting the combustible element of the ignitable article (Fuel 54, Fig. 6 depicts a flame, Cigarette 56 is combustible).
Regarding claim 54, Buck further discloses the apparatus of Claim 53, wherein the combustible heat generation segment comprises a carbonaceous material (Cigarette 56 is a tobacco product which necessarily contains carbon).

Claim(s) 45, and 51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reese et al. US20140057220.
Regarding claim 45, Reese et al. US20140057220 discloses an igniter apparatus, comprising: 
a heat precursor source having a heat precursor (Fig. 2, batteries 111, ¶38); 
a heat emitting element arranged to receive the heat precursor, on demand, from the heat precursor source , the heat emitting element emitting therefrom heat associated with actuation of the heat precursor, the emitted heat being capable of igniting a lighting portion of an ignitable article (igniter element 115, ¶38, Fig. 7, actuation by button 113); and 
an ignition receptacle having the heat emitting element therein (channel 37, Fig. 7) and extending therefrom to define an ignition port aligned with the heat emitting element (inlet 38), 
the ignition port being arranged to receive the lighting portion of the ignitable article therethrough so as to guide the lighting portion of the ignitable article into operable engagement with the heat emitting element for ignition of the lighting portion of the ignitable article (cigarette 22, Fig. 8).
Regarding claim 51, Reese further discloses the apparatus of Claim 45, wherein the heat emitting element comprises a resistive heating element (¶38), the heat precursor source comprises an electrical energy source (¶38), the heat precursor comprises electrical current (¶40), and the lighting portion comprises a combustible element (cigarette 22), and wherein the resistive heating element, upon receipt of the electrical current, produces the heat for igniting the combustible element of the ignitable article (¶40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 46, 46, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck US4850854 in view of Schmid US4895511.
Regarding claim 46, Buck does not expressly disclose the apparatus of Claim 45, comprising: a sensory precursor source having a sensory precursor substance capable of providing a perceptible sensory effect upon actuation thereof; and a sensory precursor emitting element in communication with the heat emitting element and arranged to release the sensory precursor substance in the ignition receptacle into association with the heat emitted by the heat emitting element.
Schmid US4895511 teaches a cigarette lighter comprising:
	a compartment containing fuel (compartment 12, fuel 14, Fig. 1), a heat emitting element for burning fuel from the tank (28); and
	a sensory precursor source having a sensory precursor substance capable of providing a perceptible sensory effect upon actuation thereof (compartment 16, liquid 18, Col. 4 Ln. 36-47); and 
a sensory precursor emitting element (nozzle 38) in communication with the heat emitting element (Fig. 1) and arranged to release the sensory precursor substance in the ignition receptacle into association with the heat emitted by the heat emitting element (seen in Fig. 1)
	Schmid teaches that providing such a sensory precursor source, substance, and emitting element provides the benefit of producing a colored flame or scent modified flames (Col. 1 Ln. 30-38). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Buck with a sensory precursor source, a sensory precursor substance, and a sensory precursor emitting element as taught by Schmid and arranged as taught by Schmid since doing so amounts to a known technique for improving cigarette lighters with the known predictable results of producing a colored flame or scent modified flames.
Regarding claim 47, the modified Buck teaches the apparatus of Claim 46, wherein the sensory precursor emitting element is disposed within the ignition receptacle (Schmid, Fig. 1 teaches that nozzle 38 is placed in the burner chamber adjacent the burner element 28.  Buck teaches that the burner chamber 16 is a part of the receptacle, well 14.)
Regarding claim 48, the proposed modification of Buck does not expressly disclose the apparatus of Claim 46, wherein the sensory precursor substance is actuated via interaction with the heat emitted by the heat emitting element to produce the perceptible sensory effect.
Schmid US4895511 further teaches providing a heat actuated valve (valve 4, Fig. 1) for releasing the sensory precursor substance via interaction with heat emitted by the burner (Col. 27-34) and that such a configuration provides the benefit of preventing the liquid from being injected prior to the flame becoming stabilized and reaching an operating temperature (Col. 3 Ln. 35-45).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Buck with the heat actuated valve taught by Schmid since doing so amounts to a known technique for dispensing a sensory precursor substance in the art with the known predictable results of preventing the liquid from being injected prior to the flame becoming stabilized and/or reaching an operating temperature.  

Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck US4850854 in view of Tanaka US4235588
Regarding claim 52, Buck teaches the apparatus of Claim 45, wherein the lighting portion comprises a combustible element ((Buck, cigarette 56).
The previously combined references do not expressly disclose the heat emitting element comprises a heating membrane, the heat precursor source comprises a catalyst source, the heat precursor comprises a catalyst

Tanaka US4235588 teaches a cigarette lighter wherein the heat emitting element comprises a heating membrane (Fig. 9, membrane 36), the heat precursor source comprises a catalyst source (catalyst holder 11), the heat precursor comprises a catalyst (catalyst rod 34), and wherein the heating membrane, upon receipt of and engagement with the catalyst, reacts with the catalyst to produce the heat for igniting the combustible element of the ignitable article (Col. 4 Ln. 18-Col. 5 Ln. 5).  
Tanaka teaches that such a modification serves as a substitution to known ignition means in the art (Col. 1 Ln. 4-10).  At least one of the benefits taught by Tanaka includes preventing accidental ignition (Cool. 1 Ln. 18-25). 
It would have been obvious tot one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device by substituting Tanaka’s ignition means in place of the prior art ignition means since doing so amounts to a simple substitution of known ignition means in the field of cigarette lighters with the known predictable results of igniting fuel and/or preventing accidental ignition.  

Claim 53, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck US4850854 in view of Poget et al. US20130146075.
Regarding claim 53, Buck does not expressly disclose the apparatus of Claim 45, wherein the ignitable article comprises a combustible heat generation segment forming the lighting portion and an aerosol generation segment serially disposed with respect to the combustible heat generation segment. 
Poget et al. US20130146075 teaches a smoking article comprising a combustible heat generation segment (22) forming the lighting portion and an aerosol generation segment (24) serially disposed with respect to the combustible heat generation segment (Fig. 2). 
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPAK A DEEAN/Examiner, Art Unit 3762                                                                                                                                                                                                        
/AVINASH A SAVANI/Primary Examiner, Art Unit 3762